72 F.3d 920
315 U.S.App.D.C. 281
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Dalion ALSTON, also known as Dalion Austin, Appellant.
No. 94-3061.
United States Court of Appeals, District of Columbia Circuit.
Nov. 29, 1995.Rehearing and Suggestion for Rehearing In Banc Denied Feb. 12, 1996.

Before:  BUCKLEY, GINSBURG, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the judgment of conviction be affirmed.  The district court's order denying appellant's motion to suppress the guns, drugs, and ammunition seized from the car was proper.  The police had probable cause to stop appellant's car based on information gathered by Detective Straub, and, having verified Alston's identity, probable cause to arrest him.  The evidence found during the search incident to arrest was therefore admissible.  See New York v. Belton, 453 U.S. 454, 460 (1981).


3
The admission of evidence concerning appellant's 1990 guilty plea was not a "grave abuse of discretion."   United States v. Johnson, 970 F.2d 902, 912 (D.C.Cir.1992).  The admitted evidence was relevant and probative of appellant's knowledge of guns and hiding contraband within an automobile, and was not substantially outweighed by the danger of unfair prejudice.  See Fed.R.Evid. 404(b), 403;  cf. United States v. Bibo-Rodriquez, 922 F.2d 1398, 1400 (9th Cir.), cert. denied, 501 U.S. 1234 (1991) (evidence concerning defendant's previous smuggling arrest for secreting cocaine in his car's roof panel admissible to prove knowledge, where defendant charged with smuggling a different drug in door panel of car he was driving).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.